920 F.2d 887
In re Larry James HOWARD, Debtor.FIRST NATIONAL BANK OF ATLANTA, Appellant,v.Roger W. MOISTER, Jr., Chapter 7 Trustee for Larry JamesHoward, Appellee.
No. 89-8782.
United States Court of Appeals,Eleventh Circuit.
Jan. 10, 1991.

William J. Layng, Jr., Crowe and Mann, Atlanta, Ga., for appellant.
Roger W. Moister, Jr., Atlanta, Ga., for appellee.
Appeal from the United States District Court For the Northern District of Georgia;  William C. O'Kelley, Chief Judge.
Before CLARK and COX, Circuit Judges, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
The appellant, First National Bank of Atlanta, appeals from an order of the district court, affirming an order of the bankruptcy court granting summary judgment in favor of the appellee, Roger W. Moister, Chapter 7 Trustee for Larry James Howard.  The sole issue in the case was decided by a panel of this court in In re Busenlehner, 918 F.2d 928 (11th Cir.1990) (per curiam).  Since that decision is binding on this court, we hereby REVERSE the order of the district court and REMAND this case for further proceedings consistent with Busenlehner.